Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered.
Applicant’s newly submitted Abstract is accepted.
Allowable Subject Matter
Claim(s) 1-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:

“a controller having a feedback terminal connected to an output terminal of the first light emitter and the second light emitter,
wherein the regulator is operated to supply a target current to the second light emitter,
wherein the controller is configured to adjust a duty of the pulse control signal based on a preset total target current of the first light emitter and the second light emitter and a feedback current input through the feedback terminal,
wherein the preset target current of the second light emitter is set by the regulator, and
wherein a target current of the first light emitter is set by the preset total target current”, in combination with remaining limitations of claim 1; (claim(s) 2-9 is/are allowed as depending therefrom).

“supplying a current corresponding to the first target current to the first light emitter by operating a regulator as an output current corresponding to the target output current is output through the DC-DC converter; and
supplying a current corresponding to the second target current excluding the first target current from the output current to the second light emitter,
wherein output terminals of the first light emitter and the second light emitter are commonly connected to a single feedback terminal,
wherein the supplying of the current corresponding to the first target current comprises supplying the current corresponding to the first target current to the first light emitter by the regulator regardless of a change in the output current, and
wherein the current supplied to the second light emitter is blocked by turning off a switching element including a base terminal connected to an anode terminal of the regulator”, in combination with remaining limitations of claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844